             Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                       )
CITIZENS FOR RESPONSIBILITY                            )
AND ETHICS IN WASHINGTON                               )
1101 K Street, N.W., Suite 201                         )
Washington, D.C. 20005                                 )
                                                       )     Civil Action No.
       Plaintiff,                                      )
                                                       )
       v.                                              )
                                                       )
U.S. DEPARTMENT OF JUSTICE                             )
950 Pennsylvania Ave., N.W.                            )
Washington, D.C. 20530,                                )
                                                       )
       Defendant.                                      )
                                                       )

            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.       This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,

declaratory, and other appropriate relief against the U.S. Department of Justice (“DOJ”). Plaintiff

Citizens for Responsibility and Ethics in Washington (“CREW”) challenges the failure of DOJ to

respond to a request for documents related to DOJ investigations into Erik Prince and whether

those investigations were influenced by political considerations or by DOJ officials seeking to

accommodate then-President Trump.

       2.       This case seeks declaratory relief that DOJ is in violation of the FOIA,

specifically, 5 U.S.C. § 552(a)(3)(A), for failing to provide CREW all responsive records, and 5

U.S.C. § 552(a)(6)(A), for failing to provide CREW with a determination on its requests within

20 business days, as well as injunctive relief ordering DOJ to process and release to CREW

immediately the requested records in their entirety.
                 Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 2 of 7




                                       Jurisdiction and Venue

        3.         This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court

also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue in

this district is proper under 5 U.S.C. § 552(a)(4)(B).

                                                Parties

        4.         Plaintiff CREW is a non-profit, non-partisan organization organized under

section 501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of

citizens to be informed about the activities of government officials and agencies, and to ensuring

the integrity of government officials and agencies. To advance its mission, CREW uses a

combination of research, litigation, and advocacy. As part of its research, CREW uses

government records made available to it under the FOIA. Additionally, CREW seeks to

empower citizens to have an influential voice in government decisions and in the government

decision-making process through the dissemination of information about public officials and

their actions.

        5.         Defendant DOJ is an agency within the meaning of 5 U.S.C. §§ 552(f)(1) and

701(b)(1). DOJ has possession, custody, and control of records responsive to CREW’s FOIA

request.

                                         Factual Background

        6.         On April 30, 2019, Adam Schiff, Chairman of the House Permanent Select

Committee on Intelligence (the “Committee”), referred Erik Prince to DOJ for criminal

investigation. Letter from Adam Schiff, Chairman, House Permanent Select Comm. on




                                                   2
              Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 3 of 7




Intelligence, to William Barr, Att’y Gen., Dep’t of Justice (April 30, 2019),

https://bit.ly/3rWROlT.

       7.       Chairman Schiff asserted that Mr. Prince misled the Committee during its

investigation of Russian interference in the 2016 presidential election, and asked DOJ to

determine whether Mr. Prince should be criminally charged with lying to Congress. Id. Chairman

Schiff characterized Mr. Prince’s November 2017 testimony before the Committee as “replete

with manifest and substantial falsehoods that materially impaired the Committee’s

investigation.” Id.

       8.       In February 2020, DOJ advised Chairman Schiff that it would review his request

for an investigation into Mr. Prince’s congressional testimony. Letter from Stephen E. Boyd,

Asst. Att’y Gen., Dep’t of Justice, to Adam Schiff, Chairman, House Permanent Select Comm.

on Intelligence (Feb. 4, 2020), https://on.wsj.com/2ODRUAy. DOJ provided no explanation for

why almost ten months elapsed before it acknowledged Representative Schiff’s request, although

it apologized for the delay. See id.

       9.       One week after DOJ indicated it would review the allegations, the Wall Street

Journal reported that DOJ was nearing a decision on whether to charge Mr. Prince. Auna

Viswanatha and Julie Bykowicz, DOJ Nears Decision on Whether to Charge Blackwater

Founder Erik Prince, Wall Street Journal, Feb. 11, 2020, https://on.wsj.com/3dPEUR3. In

addition to charges related to making false statements to Congress, DOJ apparently was

considering whether Mr. Prince violated U.S. export laws. Id.

       10.      Several individuals focused on the Prince case have raised concerns that then-

Attorney General William Barr would “quash” the investigation of Mr. Prince. Colin

Kalmbacher, Erik Prince Is Accused of Lying to Congress Multiple Times. Is William Barr




                                                 3
             Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 4 of 7




About to Bury the Case?, Law & Crime, Feb. 11, 2020, https://bit.ly/3eIZODr. NBC News

reported that Attorney General Barr had taken control of legal matters of personal interest to

then-President Trump. Carol E. Lee, Ken Dilanian, and Peter Alexander, Barr takes control of

legal matters of interest to Trump, including Stone sentencing, NBC News, Feb. 11, 2020,

https://nbcnews.to/2ODTzGi. Those matters included the case against Trump associate Roger

Stone in which Attorney General Barr and his aides intervened to withdraw a stiff sentencing

recommendation by career prosecutors shortly after President Trump tweeted that the sentencing

recommendation was unfair. Matt Zapotosky and Devlin Barrett, Barr faces fresh scrutiny over

Stone sentencing controversy, Washington Post, Feb. 12, 2020, https://wapo.st/3mCCWHG.

       11.      Several former DOJ officials have argued that DOJ’s reversal on the Stone

recommendation suggests alarming political interference in the criminal justice process. Lee,

Dilanian, and Alexander, NBC News, Feb. 11, 2020. Mr. Prince, the brother of former Secretary

of Education Betsy DeVos, is also a Trump ally and was involved in President Trump’s

campaign and transition. Viswanatha and Bykowicz, Wall Street Journal, Feb. 11, 2020; Jeremy

Scahill and Matthew Cole, The Persistent Influence of Trump’s ‘Shadow Adviser’ Erik Prince,

The Intercept, Nov. 5, 2019, https://bit.ly/3bT2s7R.

                                   The FOIA Request at Issue

       12.     On February 14, 2020, CREW submitted a FOIA request to DOJ seeking

information regarding whether any DOJ investigation related to Mr. Prince had been influenced

by political considerations or by DOJ officials seeking to accommodate President Trump.

Specifically, CREW requested:

                 1. All documents between April 30, 2019 and February 4, 2020 concerning or
                    reflecting any investigation, review, or other action taken by DOJ regarding
                    or in response to Representative Adam Schiff’s request for an investigation
                    into Erik Prince.



                                                 4
             Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 5 of 7




                 2. All calendar entries from April 30, 2019 to the present for Attorney General
                    William Barr reflecting appointments, including but not limited to in-person
                    meetings or telephone conversations, related to Mr. Prince.

                 3. All communications from April 30, 2019 to the present relating to Mr.
                    Prince between DOJ and (1) President Trump; (2) employees within the
                    Executive Office of the President; (3) Betsy DeVos; (4) Mr. Prince; (5)
                    attorneys or representatives acting on behalf of Mr. Prince, including
                    Matthew Schwartz and Victoria Toensing; or (6) the U.S. Attorney’s Office
                    handling any investigation into Mr. Prince’s activities. This request includes
                    without limitation the Office of the Attorney General, the Office of the
                    Deputy Attorney General, the Office of the Associate Attorney General, and
                    Legislative Affairs.

                 4. All internal DOJ communications to or from Attorney General Barr relating
                    to Mr. Prince between April 30, 2019 to the present.

       13.      CREW also requested a waiver of the fees associated with the processing of its

request.

       14.      By letter dated March 16, 2020, DOJ acknowledged receipt of CREW’s request

and assigned it reference number FOIA-2020-00228.

       15.      To date, DOJ has not granted CREW’s request for a fee waiver, nor has DOJ

made any other communication to CREW regarding CREW’s FOIA request.

       16.      Under 5 U.S.C. § 552(a)(6)(C)(i), CREW has now effectively exhausted all

applicable administrative remedies with respect to its request of DOJ.

                              CREW’S CLAIMS FOR RELIEF

                                     COUNT I
      DOJ’s Wrongful Withholding of Records Responsive to CREW’s FOIA Request

       17.      Plaintiff repeats and re-alleges paragraphs 1-16.

       18.      In its February 14, 2020 FOIA request, CREW properly asked for records within

the custody and control of DOJ.

       19.      DOJ is wrongfully withholding records responsive to CREW’s FOIA request.




                                                5
             Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 6 of 7




       20.      By failing to timely release all requested records in full to CREW, DOJ is in

violation of the FOIA.

       21.      CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its February 14, 2020 FOIA

request assigned reference number FOIA-2020-00228.

                                       Requested Relief

       WHEREFORE, CREW respectfully requests that this Court:

       (1)      Order the Defendant to immediately and fully process CREW’s February 14,

2020 FOIA request and to disclose all non-exempt documents immediately to CREW;

       (2)      Issue a declaration that CREW is entitled to immediate processing and disclosure

of the requested records;

       (3)      Provide for expeditious proceedings in this action;

       (4)      Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       (5)      Award CREW its costs and reasonable attorneys’ fees in this action; and

       (6)      Grant such other relief as the Court may deem just and proper.

                                            Respectfully submitted,

                                               /s/ Anne L. Weismann
                                              (D.C. Bar No. 298190)
                                              5335 Wisconsin Avenue, N.W.
                                              Suite 640
                                              Washington, D.C. 20015
                                              Phone: (301) 717-6610
                                              Weismann.anne@gmail.com

                                              Adam J. Rappaport
                                              (D.C. Bar No. 479866)
                                              Citizens for Responsibility and
                                                 Ethics in Washington




                                                6
           Case 1:21-cv-01014 Document 1 Filed 04/13/21 Page 7 of 7




                                    1101 K Street, N.W., Suite 201
                                    Washington, D.C. 20005
                                    Phone: (202) 408-5565
                                    Facsimile: (202) 588-5020

Dated: April 13, 2021               Attorneys for Plaintiff




                                      7
